DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s amendment filed on 11/30/2021 has been entered. Claims 1-2, 4, 7-8, 11, 13-16, 19-20 are amended. Claims 21-24 are newly added. Claims 1-24 are pending.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-18, 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) and further in view of Lamb (US 2013/0300564).
Regarding claims 1, 
Lundy disclose(s): 
A smart-home environment networking system, the system comprising: 
one or more spokesman smart home devices that communicate via a first communication protocol (detector units or gateways communicate with central monitoring unit 26 via WiFi or Cellular, Para. 28) and a second low-power communication protocol (Communication between the sensor devices 14 and their respective detectors 20 via Internet of Things ("IoT") networks such as ZigBee, Z-Wave, IPV6 and other related network protocols based upon 6LoWPAN, or the like),
the spokesman smart home device of the one or more spokesman smart home devices communicates with a cloud-based server system via the first communication protocol (detector units 20, 
the spokesman smart home device of the one or more spokesman smart home devices translates between the first communication protocol and the second low-power communication protocol (detector units 20 convert data from sensor devices 14 from IoT communication protocols to WiFi or Cellular, to central monitoring unit 26, Para. 7, 27, 28; Para. 31-33); 
and one or more low-power smart home devices that communicate using the second low-power communication protocol (via sensor devices 14, Para. 27), 
wherein: each low-power smart home device of the one or more low-power smart home devices is battery powered (Para. 41); 
the one or more low-power smart home devices form a mesh network with each other (Communication between sensor devices 14 and other sensor devices 14 and the detectors 20 preferably utilize Internet of Things ("IoT") low-cost, low-power, wireless networking communication technology such as ZigBee or Z-Wave for device monitoring and control, Para. 37); and 
the one or more low-power smart home devices communicate with the cloud-based server system via the one or more spokesman smart home devices using the second low-power communication protocol (via IoT with detectors 20 to communicate with central monitoring unit 26, Para. 37 and 27).

In an analogous art, Lamb teaches a smart home environment including smart home devices configured to include a microphone, a speaker, a camera, a display and a user interface (via smart home devices 202 and 212 includes microphones, camera, speaker, touch screen, Para. 43 and 47-50; Para. 4, 21, 28, 39).
KSR guidelines state that combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy to include the spokesman smart home device includes a microphone, a speaker, a camera, a display and a user interface in order to allow user inputs and outputs directly at the spokesman smart home device, thereby improve user convenience of using the system.

Regarding claim 2, the combination as applied above further teaches or suggests: 
the second low-power communication protocol is selected from the group consisting of Zigbee and 6LoWPAN (Lundy [0031-2]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 3, the combination as applied above further teaches or suggests:

Regarding claim 5, the combination as applied above further teaches or suggests:
the spokesman smart home device is configured to: translate the command from the first communication protocol to the second low-power communication protocol; and transmit the command using the second low-power communication protocol to the low-power smart home device (via detector units 20 converts data from central monitoring unit 26 to IoT protocols to be sent to sensor devices 14, Lundy, Para. 7, 27, 31).
Regarding claim 6, the combination as applied above further teaches or suggests:
the one or more spokesman smart home devices are configured to: receive sensor data that was collected by the one or more low-power smart home devices from the one or more low-power smart home devices; translate the sensor data from the second low-power communication protocol to the first communication protocol; and transmit the translated sensor data to the cloud-based server system via the first communication protocol (Lundy [0031-3]; [0007]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 7, the combination as applied above further teaches or suggests:
each low-power smart home device of the one or more low-power smart home devices is selected from the group consisting of: a smart hazard detector; a smart entry detector; and a smart nightlight (Lundy, web cam [0045]; [0073]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 8, the combination as applied above further teaches or suggests:

Regarding claim 9, the combination as applied above further teaches or suggests:
each of the one or more low-power smart home devices comprises an occupancy sensor to detect a presence of a person (Lundy, Web cam [0045]; [0021]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 10, the combination as applied above further teaches or suggests:
the one or more low-power smart home devices comprises a plurality of low-power smart home devices; and a first low-power smart home device of the plurality of low-power smart home devices is a hazard detector that transmits an indication of smoke or carbon monoxide being detected by the hazard detector to a second low-power smart home device of the plurality of low-power smart home devices via the mesh network (Lundy [0037], smoke detector [0045]; [0031-3]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim(s) 11, 14-18 and 20, claims are rejected for similar reasons as claims 1-3 and 5-10.
Regarding claim 12, the combination as applied above further teaches or suggests: 
transmitting the sensor data via the low-power communication protocol to the spokesman smart home device comprises: transmitting the sensor data via the low-power communication protocol to the spokesman smart home device via a mesh network that comprises a plurality of low power smart 
Regarding claims 21 and 23, Lamb teaches smart home devices includes a smart thermostat (Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy and Lamb to include the spokesman smart home devices comprises a smart thermostat as combining known prior art elements to produce predictable results (integrating more functionality in electronic devices to improve user convenience) is considered obvious to one of ordinary skill in the art.
Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) in view of Lamb (US 2013/0300564), and further in view of Negron (US 2009/0239587).
 Regarding claim 4, 13, Lundy and Lamb fails to disclose the cloud-based server system is configured to: receive a command from a portable electronic device via the Internet, wherein the command corresponds to a low-power smart home device of the one or more low-power smart home devices; and relay the command to a spokesman smart home device of the one or more spokesman smart home devices using the first communication protocol.
Negron teaches issuing a command from a portable electronic device remotely to control devices at the home through a relay (Para. 15-17 and 52).
From the teachings of Negron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy and Lamb to include the cloud-based server system is .
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) in view of Lamb (US 2013/0300564), and further in view of Hogan (US 4,641,127).
Regarding claim 19, the combination as applied above fails to teach the low-power smart home device can transmit but not receive wireless communication using the second low-power communication protocol.
Hogan teaches a sensor device can be configured to transmit but not receive wireless communication (col. 3, lines 33-51).
From the teachings of Hogan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination as applied above to include the low-power smart home device can transmit but not receive wireless communication using the second low-power communication protocol in order to lower the cost of the sensor devices.
Claim(s) 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) in view of Lamb (US 2013/0300564), and further in view of Forbes (US 2014/0039699).
Regarding claims 22 and 24, the combination as applied above fails to specifically teach the spokesman smart home device receives power from household wiring.
Forbes teaches smart home devices can be configured to include power from household wiring ([0178]; 4 et seq.).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection is based on a new reference not presented before.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689